Citation Nr: 0403880	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-07 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a spastic stomach 
(claimed as ulcers).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied service 
connection for a spastic stomach (claimed as ulcers).  
Thereafter, the Board developed the record on its own and 
remanded the case to the RO in May 2003 for additional 
development and adjudication.  The case is once again before 
the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  Clear and unmistakable evidence shows that the veteran's 
spastic stomach (claimed as ulcers) preexisted service and 
was not permanently aggravated therein.


CONCLUSION OF LAW

A spastic stomach (claimed as ulcers) was not incurred in or 
aggravated by service nor may ulcer disease be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 105, 
1110, 1111, 1112, 1113, 1153, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.326(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a spastic 
stomach, claimed as ulcers.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R. § 3.159 (2003). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty to assist 
requirement of the VCAA.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The veteran was also afforded a VA 
examination in April 2003 to determine whether his 
preexisting gastrointestinal disability, claimed as a spastic 
stomach or ulcers, was aggravated by service.  Following that 
examination, the Board obtained another opinion from the VA 
examiner to clarify the issue of aggravation.  Thus, there is 
no further duty to assist the veteran in developing his 
claim. 

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claim.  The Board observes that 
the discussions in the rating decision of February 2000; the 
statement of the case issued in March 2000; the supplemental 
statements of the case issued in August 2000, May 2002, and 
March 2003; as well as letters by the RO dated in October 
2001 and June 2003 and by the Board dated in January 2003 
have informed the veteran of the information and evidence 
necessary prove his claim.  In particular, the Board notes 
that the October 2001 letter by the RO notified the veteran 
of the evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain in connection with his 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board notes that the RO's October 2001 VCAA notification 
letter was issued after the RO had initially denied the 
veteran's claim in February 2000.  The Board points out, 
however, that the veteran was issued two supplemental 
statements of the case (May 2002 and September 2003) after he 
had received the October 2001 VCAA notice letter.  As noted 
above, the veteran was provided with the information required 
under the VCAA and he had an opportunity to respond to the 
notices before the claim was readjudicated in May 2002 and in 
September 2003.  The development of the claim, in fact 
continued for several years subsequent to the October 2001 
notice and the veteran participated in that development.  
Also, following the October 2001 notice, several important 
items of evidence were added to the record, included VA 
medical examinations reports and opinions.  Thus, the Board 
finds that there is no prejudice to the veteran in proceeding 
to consider the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
According, disposition of the veteran's claim at the present 
time is appropriate. 



II.  Discussion

The veteran is seeking service connection for a spastic 
stomach or ulcers.  He claims that this condition preexisted 
service but was aggravated by stress and anxiety he 
experienced while on active duty.  For the reasons that 
follow, the Board disagrees and finds that the preponderance 
of the evidence is against the veteran's claim.  

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a 
period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases such as ulcer disease that were manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

In this case, the presumption of soundness applies because 
the veteran's physical examination at the time he enlisted in 
the Navy in March 1972 made no reference to stomach problems.  
However, evidence shows that the veteran's stomach problems, 
including ulcers, existed prior to service.  In this regard, 
medical records from L.J., M.D., show that the veteran was 
seen on several occasions for stomach problems, including 
ulcers, from 1967 until entering service in 1972.  The 
veteran's service medical records also noted a history of 
ulcers as a child.  The Board finds that these records 
indicate that the veteran's stomach condition preexisted his 
military service.

However with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed stomach 
condition clearly and unmistakable preexisted service.  The 
Board must also determine whether the veteran's preexisting 
spastic stomach (claimed as ulcers) was aggravated during 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service. 

The veteran's service medical records show that he was seen 
on several occasions for stomach problems.  An August 1972 
entry noted the veteran's complaints of stomach pain and his 
history of ulcers as a child.  A physical examination 
revealed that bowel sounds were negative.  In December 1972, 
the veteran was seen for stomach cramps, which he reported 
began that morning before breakfast and became worse after 
eating.  He denied diarrhea, constipation and diarrhea.  
Objectively, pain was present with palpation at the base of 
the sternum and upper left abdomen, with slight rebound 
tenderness in those areas.  Increased bowel sounds were also 
present.  The diagnostic impression was upper GI upset.  A 
bowel sound series in May 1973 revealed no abnormalities.  
The veteran's separation examination in January 1974 made no 
reference to stomach problems. 

Dr. L.J. also treated the veteran's ulcers on several 
occasions after service.  In October 1979, Dr. L.J. diagnosed 
the veteran with peptic ulcer disease.  In July 1985, the 
veteran was seen after an episode in which he passed out 
after experiencing stomach cramps.  The diagnosis was acute 
gastric upset with syncope.  When seen in October 1985, the 
veteran reported a history of diarrhea since 1982.  Finally, 
the veteran was seen in February 1987 for a three day history 
of vomiting and diarrhea.  The diagnosis was gastric 
enteritis. 

The veteran underwent VA general medical examinations in 
August 1994 and January 1996 in connection with claims 
unrelated to the issue on appeal.  Both examination reports 
noted that the veteran's digestive system was normal.  At a 
VA general medical examination in August 1997, the veteran 
reported that he had been diagnosed with an ulcer in high 
school and one in 1975.  A physical examination revealed no 
significant findings.  Hence, the diagnosis was history of 
peptic ulcer disease. 

The veteran was admitted to Baton Rouge General Medical 
Center in January 2002 for severe abdominal pain.  It was 
initially believed that the veteran had an acute 
appendicitis.  Medical personnel therefore recommended that 
the veteran have his appendix removed.  The veteran refused 
surgery, however, stating that the pain was identical to 
ulcer pain he had experienced in the past.  The veteran was 
immediately referred to a VA medical facility, where an 
appendicitis was ruled out.  An ultrasound revealed that the 
left kidney was below normal length, atrophy of the pancreas, 
and no gallstones or kidney stones.  The veteran said he felt 
better and was released.  The diagnosis was irritable bowel 
syndrome.  

During a follow-up evaluation in February 2002, the veteran 
reported no change in his condition in that he still 
experienced abdominal cramps.  When seen in June 2002, the 
veteran reported two severe bouts of abdominal cramps with 
diarrhea since his last visit.  He indicated that he stayed 
in bed all day and took medication.  He explained that 
"almost any food bothers my stomach" and that Maalox helped 
a lot.  In October 2002, the veteran stated that he felt 
"about the same" and that fiber helped his constipation.  
In November 2002, he reported the similar symptoms involving 
cramping and diarrhea, especially when he would get nervous 
and stressed or after eating certain foods.  The diagnosis 
was irritable colon syndrome.  

The veteran was afforded a VA gastrointestinal examination in 
April 2003 to determine whether his preexisting ulcer 
condition underwent a permanent increase in severity during 
service.  In April 2003, a VA examiner reviewed the claims 
folder and examined the veteran.  The veteran told the 
examiner that he had been diagnosed with peptic ulcer disease 
at age seventeen, but that his symptoms increased in severity 
during the two year period he was on active duty.  These 
symptoms included abdominal pain in the epigastric region 
with radiation to the sides, the back, and the periumbilical 
region, along with nausea, vomiting, and watery bowel 
movements.  The examiner then concluded that, although the 
veteran's symptoms worsened in service, no documentation 
showed that the underlying condition worsened.  The examiner 
based his conclusion on the lack of evidence of GI bleeding, 
a gastric outlet obstruction, or a perforated ulcer in 
service.  The diagnoses were irritable bowel syndrome and 
past history of peptic ulcer disease during his years of 
service in the Navy.  In a September 2003 addendum report, 
the examiner reiterated his opinion that the veteran's ulcer 
condition did not undergo a permanent increase in severity 
during service.   

Clear and unmistakable evidence shows that the veteran's 
ulcer condition was not aggravated by service.  Indeed, the 
veteran's service medical records show that he was treated 
for abdominal pain and cramps on several occasions.  After 
reviewing the claims folder and interviewing the veteran, 
however, a VA examiner concluded that, although the veteran's 
symptoms worsened in service, no documentation showed that 
the underlying condition worsened.  See Hunt, supra.  The 
Board places significant probative value on this opinion, as 
it was based on a review of the entire record and has not 
been contradicted by any medical evidence.  The Court has 
held that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner considered the 
veteran's reports of abdominal pain in service, but 
determined that they represented a mere increase in symptoms 
as opposed to a permanent worsening of the underlying 
disability.  

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
presented before a hearing officer at the RO in August 2000 
as well as before the undersigned Veterans Law Judge in July 
2002.  However, the record does not reflect that the veteran 
is competent to offer an opinion as to the cause or 
aggravation of a gastrointestinal disability.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1994) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  Although the veteran can 
report his symptoms, his statements as to the cause or 
aggravation of any claimed condition must be supported by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As a matter of law, lay persons 
without a medical education are not qualified to provide a 
medical opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay persons 
are "generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.").  Therefore, the Board concludes 
that the veteran's stomach disorder, which preexisted 
service, was not aggravated in service.

Based on the foregoing, the Board finds the veteran's claimed 
stomach disorder clearly and unmistakably existed prior to 
service and that it was not aggravated by service; thus, the 
presumption of soundness is therefore rebutted.  38 U.S.C.A. 
§ 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  The 
Board finds further, that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's stomach disorder was 
not aggravated by service in order to conclude that there was 
a preexisting disease.  VA's General Counsel found that such 
a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  Id.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a spastic stomach (claimed as ulcers).  
Accordingly, the record does not present an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  Hence, the appeal 
is denied.


ORDER

Service connection for a spastic stomach (claimed as ulcers) 
is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



